Citation Nr: 0835804	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  03-15 218A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
respiratory disorder, also claimed as a chest disorder. 
 
2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
fatigue.

3.  Entitlement to service connection for a respiratory 
disorder, also claimed as a chest disorder, including as due 
to an undiagnosed illness. 

4.  Entitlement to service connection for fatigue, including 
as due to an undiagnosed illness. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1980 to August 
1983 and from October 1990 to August 1991.

This matter comes before the Board of Veterans' Appeals (BVA) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in  
Atlanta, Georgia.

The Board notes that after the case was certified on appeal 
to the Board, the veteran submitted additional medical 
evidence without a waiver.  The evidence received is 
cumulative and redundant of evidence previously considered by 
the RO.  Therefore, a remand for consideration of this 
evidence by the originating agency is not required. 

In the June 2003 substantive appeal, the veteran also 
reasonably raised a claim for a total disability rating 
(TDIU) by asserting that his service-connected headaches 
contribute to his inability to remain employed.  Since this 
claim has not yet been adjudicated, it is referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  The veteran had service in the Persian Gulf in support of 
Operation Desert Shield/Desert Storm.

2.  In an unappealed April 1993 decision, the Board denied 
the veteran's claim of entitlement to service connection for 
a respiratory disorder. 
 
3.  The evidence added to the record since April 1993 
decision, when viewed by itself or in the context of the 
entire record, relates to an unestablished fact necessary to 
substantiate the claim for a respiratory disorder.

4.  The veteran's respiratory (chest) complaints, which were 
not demonstrated in service or for several years following 
separation, have been attributed to known clinical diagnosis 
of asthma; asthma is unrelated to active service.

5.  In an unappealed April 1996 decision, the Board denied 
the veteran's claim of entitlement to service connection for 
fatigue. 
 
6.  The evidence added to the record since April 1996, when 
viewed by itself or in the context of the entire record, 
relates to an unestablished fact necessary to substantiate 
the claim. 
 
7.  The veteran's complaints of fatigue are not attributed to 
a known diagnosis; fatigue manifested during service in the 
Southwest Asia theater of operations and is presumed to be 
related to service. 


CONCLUSIONS OF LAW

1.  The August 1993 rating decision, which denied the 
veteran's claim for entitlement to service connection for a 
respiratory disorder, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2008).

2.  The evidence received subsequent to the August 1993 
rating decision is new and material, and the requirements to 
reopen the claim of entitlement to service connection for a 
respiratory disorder, also claimed as a chest disorder, have 
been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008). 

3.  The criteria for service connection for a respiratory 
disorder, also claimed as a chest disorder, including as due 
to an undiagnosed illness, have not been met.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1117, 1131, 1137, 1153, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.306, 3.307, 3.309, 3.311, 3.317 (2008). 

4.  The April 1996 rating decision, which denied the 
veteran's claim for entitlement to service connection for 
fatigue, is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2008).

5.  The evidence received subsequent to the April 1996 rating 
decision is new and material, and the requirements to reopen 
the claim of entitlement to service connection for fatigue 
have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2008). 

6.  The criteria for service connection for fatigue as due to 
an undiagnosed illness have been met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1117, 1131, 1137, 1153, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 
3.307, 3.309, 3.311, 3.317 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence to Reopen

The Board observes that a rating decision denying service 
connection for a respiratory disorder was issued in August 
1993.  At that time, it was determined that a lung disability 
had not been demonstrated in the record, and the claim was 
denied because a current respiratory disorder was not shown.  
Also, in April 1996, the RO denied entitlement to service 
connection for fatigue, claimed as due to an undiagnosed 
illness.  The RO determined that fatigue was first noted in 
September 1992 but found that the condition lasted less than 
six months.  The veteran did not appeal these decisions and 
they became final.  See 38 C.F.R. § 7105.  

The veteran requested to reopen his claim of entitlement to 
service connection for a respiratory disorder in April 1996 
and his claim for entitlement to service connection for 
fatigue in July 1997.  Based on the procedural history 
outlined above, the issue for consideration is whether new 
and material evidence has been received to reopen each of 
these claims.  

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  

Under the relevant regulation, "new" evidence is defined as 
evidence not previously submitted to agency decision-makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999); but see 38 U.S.C.A. § 5103A 
(eliminates the concept of a well-grounded claim).

Because the Board has the jurisdictional responsibility to 
consider whether it was proper to reopen the claim, 
regardless of the RO's determination on the question of 
reopening, the Board will determine whether new and material 
evidence has been received and, if so, consider entitlement 
to service connection on the merits.  Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996). 

The evidence of record at the time of the August 1993 rating 
decision included service treatment records, VA examination 
results from October 1992, and normal chest X-rays dated 
February 1993.  The evidence added to the record since the 
August 1993 rating decision includes VA outpatient treatment 
records demonstrating shortness of breath, examination 
findings revealing respiratory abnormalities and diagnoses of 
asthma, and a March 2008 VA examination suggesting a causal 
relationship between the veteran's symptoms and service.

As to the veteran's claim for service connection for fatigue, 
evidence of record at the time of the April 1996 rating 
decision included service treatment records and VA 
examination results from October 1992.  The evidence added to 
the record since the April 1996 rating decision includes VA 
outpatient records and statements demonstrating complaints of 
fatigue manifesting during service and a March 2008 VA 
examination suggesting a causal relationship between his 
reported fatigue and active duty service.

The VA treatment records discussed above for each claimed 
disability had not previously been submitted to agency 
decisionmakers and are not cumulative or redundant of other 
evidence of record.  As such, that evidence is new under 
38 C.F.R. § 3.156(a).  

Moreover, as to the veteran's claim for a respiratory 
disorder, the new evidence reflects a current disability, 
which was not shown at the time of the last final denial.  
Therefore, as the evidence relates to an unestablished fact 
of a current respiratory disability necessary to substantiate 
the claim, it is found to be material. 

Likewise, with regard to the veteran's service connection 
claim for fatigue, the VA outpatient records demonstrate 
symptoms of fatigue that began in service and continued after 
service.  This evidence is material with regard to an 
unestablished fact for his service connection claim for 
fatigue, as well. 

Accordingly, as the evidence associated with the claims file 
is both new and material as to each of the issues on appeal, 
the veteran's claims for entitlement to service connection 
for a respiratory disorder and fatigue are reopened.  

Having found that the claim should be reopened, the Board 
will now address the merits of the veteran's claims.  Because 
the RO considered the underlying service connection issues in 
the June 2008 supplemental statement of the case, appellate 
consideration of these issues may proceed at this time.  

Service Connection Claims

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  

Service connection may also be established for a Persian Gulf 
veteran who exhibits objective indications of a qualifying 
chronic disability that became manifest during active 
military, naval, or air service in the Southwest Asia Theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2011.  38 
U.S.C.A. § 1117(a)(1) (2002); 38 C.F.R. § 3.317(a)(1) (2008). 
 
A "Persian Gulf veteran" is one who served in the Southwest 
Asia Theater of operations during the Persian Gulf War.  See 
38 C.F.R. § 3.317.  A "qualifying chronic disability" 
includes:  (A) an undiagnosed illness; (B) the following 
medically unexplained chronic multi symptom illnesses: 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome, as well as any other illness that the Secretary of 
VA determines is a medically unexplained chronic multi-
symptom illness; and (C) any diagnosed illness that the 
Secretary determines, in regulations, warrants a presumption 
of service connection. 3 8 U.S.C.A. § 1117(a)(2) (2002); 
38 C.F.R. § 3.317(a)(2)(i) (2008). 
 
Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A disability referred to 
in this section shall be considered service connected for the 
purposes of all laws in the United States.  
38 C.F.R. § 3.317(a)(2), (5). 
 
Compensation shall not be paid under 38 C.F.R. § 3.317 if:  
(1) the undiagnosed illness was not incurred during active 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; or (2) the undiagnosed illness was 
caused by a supervening condition or event that occurred 
between your most recent departure from service in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) the illness is the 
result of willful misconduct or the abuse of alcohol or 
drugs.  38 C.F.R. § 3.317(c) (2008). 
 
With claims for service connection for a qualifying chronic 
disability under 
38 C.F.R. § 3.317, the veteran is not required to provide 
competent evidence linking a current disability to an event 
during service.  Gutierrez v. Principi, 19 Vet. App. 1 
(2004).  When determining whether a qualifying chronic 
disability became manifest to a degree of 10 percent or more, 
the Board must explain its selection of analogous Diagnostic 
Code.  Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006). 
 
Compensation may be paid under 38 C.F.R. § 3.317 for 
disability which cannot, based on the facts of the particular 
veteran's case, be attributed to any known clinical 
diagnosis.  The fact that the signs or symptoms exhibited by 
the veteran could conceivably be attributed to a known 
clinical diagnosis under other circumstances not presented in 
the particular veteran's case does not preclude compensation 
under § 3.317. VAOPGCPREC 8-98.

Service connection may only be granted for a current 
disability; when a claimed condition is not shown, there may 
be no grant of service connection.  See 
38 U.S.C.A. § 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992) (Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability).  "In the absence 
of proof of a present disability there can be no valid 
claim."  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Respiratory Disorder

The first question to consider in evaluating a service-
connection claim is whether the evidence establishes a 
current disability.  In this regard, the veteran was 
prescribed an inhaler in 1997, a VA examination dated 
September 1999 noted a history of mild asthma, and a private 
examination from June 1999 reflects a diagnosis of asthma.  A 
stress test conducted in June 2005, in response to complaints 
of chest pain, also revealed a probable reactive airway 
disease.  Finally, an April 2008 VA examination diagnosed 
exercise-induced asthma.    
 
Based on the above, the competent evidence demonstrates a 
current diagnosis referable to the veteran's respiratory 
disorder claims.  However, as will be explained below, the 
remaining elements of a service connection claim have not 
been satisfied. 
 
With respect to in-service incurrence, there is no showing of 
complaints or treatment for a respiratory disorder during 
active duty.  In fact, upon the veteran's separation 
examination in April 1990, he indicated that he had never had 
asthma, shortness of breath, or pain or pressure in the 
chest, and "normal" findings of the lungs and chest were 
noted.  

The Board acknowledges that the veteran tested positive for 
tuberculosis (TB) in October 1991, following his discharge 
from service.  However, residuals were not identified by 
examination; a September 1992 chest X-ray revealed no 
evidence of acute pulmonary or pleural disease or otherwise 
suggested acute intrathoracic disease.  
 
Moreover, the post-service evidence does not show treatment 
related to a respiratory disorder for several years following 
active service.  Although, the veteran reported a history of 
shortness of breath since around 1992, the medical evidence 
does not indicate clinical findings related to asthma until 
1997.  An April 1995 VA examination indicated that the 
veteran had no pulmonary complaints or symptoms since his 
positive TB test in October 1991.

Further, no competent medical evidence causally relates the 
current diagnoses of asthma to active service.  In the most 
recent April 2008 VA examination, the physician specifically 
opined that the veteran's asthma was not more likely related 
to exposure to sarin gas in service.  Rather, the physician 
determined that his asthma was possibly related to a variety 
of respiratory irritants.  For these reasons, a grant of 
direct service connection on a nonpresumptive basis for a 
respiratory disorder is not appropriate. 
 
The Board will now consider the veteran's central contention, 
that his current respiratory disorder is a manifestation of 
an undiagnosed illness incurred in the Persian Gulf. 
 
After a review of the record, it is determined that the 
provisions of 38 C.F.R. 
§ 3.317 do not serve as a basis for an award of service 
connection for the veteran's respiratory disorder.  Again, 
the presumption under 38 C.F.R. § 3.317 only operates where 
the evidence demonstrates an undiagnosed illness, i.e., one 
that is not attributed to any known clinical diagnoses. 
 
Here, the evidence of record contains diagnosis of asthma.  
Even though private treatment records indicated unknown 
etiology for the veteran's reported complaints of chest pains 
accompanied by normal EKG findings, a stress test conducted 
in June 2005 associated the chest pain to a probable reactive 
airway disease.   Further, the April 2008 VA examiner 
reviewed his symptoms of chest pain and respiratory pain, 
occasionally but not always accompanied by wheezing and 
shortness of breath, and determined that the veteran's 
symptomatology reflected a diagnosis of exercise-inducted 
asthma.  

The Board acknowledges the clinical findings of a private 
physician, which indicated unknown etiology for the  
veteran's complaints of atypical chest pain, but finds these 
clinical findings to be less probative than the April 2008 VA 
opinion.  Where, as in this case, there is a  difference of 
medical opinion, the United States Court of  Appeals for 
Veterans Claims (Court) has stated that "[i]t is  the 
responsibility of the BVA . . . to assess the credibility  
and weight to be given the evidence."  Hayes v. Brown, 5  
Vet. App. 60, 69 (1993) (citing Wood v. Derwinski, 1 Vet.  
App. 190, 192-93 (1992)).  

With regard to the weight to assign to medical opinions, the 
Court has held that "[t]he  probative value of medical 
opinion evidence is based on the  medical expert's personal 
examination of the patient, the  physician's knowledge and 
skill in analyzing the data, and  the medical conclusion that 
the physician reaches . . . As is  true with any piece of 
evidence, the credibility and weight  to be attached to these 
opinions [are] within the province of  the [BVA as] 
adjudicators . . ."  Guerrieri v. Brown, 4 Vet.  App. 467, 
470-71 (1993). 

Because the VA medical opinion in April 2008 was provided 
after a careful review of the entire claims file, including a 
review of VA outpatient treatment records as well as stress 
test results from June 2005 showing a probably restrictive 
airway disease for the veteran's chest pain even though the 
resting EKG results were within normal limits, the Board 
assigned greater probative value to the VA opinion than to 
the private medical findings.  

The Board has also considered the veteran's statements 
asserting that his respiratory disorder is the result of an 
undiagnosed illness.  In rendering a decision on appeal, the 
Board must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 
469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").   

With regard to the veteran's assertions that his respiratory 
disorder is caused by an undiagnosed illness, the Board 
recognizes that he is competent to report the symptomatology 
he experienced as it comes to him through his senses.  Layno 
v. Brown, 6 Vet. App. 465, 470 (1994).  However, as a lay 
person, he is not competent to offer opinions on medical 
diagnosis of causation, and the Board may not accept 
unsupported lay speculation with regard to these medical 
issues.  See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).  Therefore, while he is 
competent to report the symptoms he experienced through his 
senses, he is not qualified to diagnose or to determine the 
medical cause of his respiratory symptomatology.  

For these reasons, the Board finds that his respiratory 
disorder is attributed to known clinical diagnosis of asthma, 
precluding entitlement to presumptive service connection 
under 38 C.F.R. § 3.317. 
 
In conclusion, the competent evidence of record fails to show 
that the veteran's currently-diagnosed asthma or reactive 
airway disease is causally related to active service.  
Moreover, as his current respiratory disorder is attributable 
to known clinical diagnoses, a grant of presumptive service 
connection under 38 C.F.R. 
§ 3.317 is precluded.  As the preponderance of the evidence 
is against his claim for service connection for a respiratory 
disorder, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990). 

Fatigue

The veteran contends that he has experienced chronic fatigue 
since he returned from overseas service in the Persian Gulf 
in June 1991 and still experiences intermittent chronic 
fatigue that includes periods of low energy. 
 
In this case, there is no competent medical evidence of a 
diagnosed disability manifesting fatigue.  The symptoms of 
fatigue have not resulted in a diagnosed disability for VA 
disability compensation purposes.  Because there is no 
competent medical evidence of current diagnosed disability, 
the claim under the theory of direct service connection must 
be denied.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992)(stating that "[i]n the absence of proof of a present 
disability there can be no valid claim").  
 
Considering the claim for service connection for fatigue as 
due to an undiagnosed illness, the service treatment records 
reflect complaints of fatigue during service in the Southwest 
Asia theater of operations.  Although the separation 
examination in April 1991 did not evaluate fatigue, the 
veteran consistently reported a history of experiencing 
fatigue upon his return from the Persian Gulf in June 1991.  

As to these lay statements, the Board recognizes that the 
veteran is competent to report symptoms of fatigability 
because this requires only personal knowledge, not medical 
expertise, as it comes to him through his senses and 
observations.  Layno v. Brown, 6 Vet. App. at 470.  Moreover, 
his statements are consistent with the other evidence of 
record.  Significantly, VA outpatient records immediately 
following his separation from service indicated that he 
complained of fatigue since his return to the United States. 
For instance, an October 1992 VA examination reported a 
history of symptoms of severe fatigue following his return 
from Saudi Arabia.   
 
Because the preponderance of the evidence suggests that 
complaints of fatigue manifested in service during the 
Southwest Asia theater of operations, it is not necessary to 
show symptoms of fatigue were chronic for a six month period, 
that there are objective indications of fatigue, or that 
symptoms of fatigue have subsequently manifested to a 
compensable degree (10 percent) since service separation.  

In this case, the post-service medical evidence shows 
complaints of and clinical findings of fatigue that have not 
been attributed to a specific diagnosis.  For example, the 
veteran reported a feeling tired in February 1992, and 
fatigue was diagnosed in October 1992.  Low energy levels 
were again noted on an October 1999 VA examination, and, in 
November 2003, he complained of and was diagnosed with 
fatigue.  More recently, his continuing complaints of fatigue 
were noted in a March 2008 VA examination.

In addition to the documented post-service treatment records, 
the evidence includes statements from the veteran asserting 
continuity of symptoms.  The Board acknowledges that lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

There is also a competent medical opinion linking the 
veteran's fatigue to service.  The Board specifically notes 
that in the March 2008 VA examination, the examiner opined 
that that the veteran's reported chronic fatigue was at least 
as likely as not related to his service in the Persian Gulf 
War.  In any event, as an undiagnosed illness, it is presumed 
to have been incurred during his active duty in Southwest 
Asia during the Persian Gulf War under the provisions of 38 
C.F.R. § 3.317. 

After carefully reviewing all the evidence on file, the Board 
finds no adequate basis to reject the competent evidence and 
medical opinion of record that is favorable to the veteran, 
based on a rational lack of credibility or probative value.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans 
v. West, 12 Vet. App. 22, 26 (1998).  While the competent 
evidence is not unequivocal, it has nevertheless placed the 
pertinent record in relative equipoise.

Accordingly, the Board resolves doubt in the veteran's favor 
and finds that the evidence supports service connection for 
fatigue due to an undiagnosed illness.  
38 U.S.C.A. § 5107(b).  The appeal is granted. 

Veterans Claims Assistance Act

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and of the evidence and information that is necessary 
to establish entitlement to the underlying claim for the 
benefit that is being sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

To satisfy this requirement, VA is required to look at the 
bases for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  In this case, while a sufficient Kent 
notice letter was provided to the veteran in March 2003, both 
claims are being reopened.  Therefore, no further notice 
under Kent is required.  

With respect to the claim for fatigue on the merits, the 
Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and need not be 
further considered.  

With respect to the claim for a respiratory disorder on the 
merits,  the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  

Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of letters sent 
to the veteran in March 203 and January 2004 that fully 
addressed all notice elements.  The letters informed him of 
what evidence was required to substantiate the claim and of 
his and VA's respective duties for obtaining evidence.  He 
was also asked to submit evidence and/or information in his 
possession to the RO.  Therefore, the veteran was "provided 
the content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  

Furthermore, the service connection claim was readjudicated, 
and a supplemental statement of the case was issued in July 
2006 and June 2008.  Consequently, the Board finds that the 
duty to notify has been satisfied.    

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, the RO obtained VA treatment records and the 
veteran submitted private medical records and statements on 
his behalf.  Further, he was recently provided VA 
examinations in April and March 2008.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither he nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claims that has not 
been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

New and material evidence having been received, the 
application to reopen a claim of entitlement to service 
connection for a respiratory disorder, also claimed as a 
chest disorder, is granted.  The appeal is allowed to this 
extent.

New and material evidence having been received, the 
application to reopen a claim of entitlement to service 
connection for fatigue is granted.  The appeal is allowed to 
this extent.

Service connection for a respiratory disorder, also claimed 
as a chest disorder, including as due to an undiagnosed 
illness, is denied. 

Service connection for fatigue, including as due to an 
undiagnosed illness, is granted.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


